Per Curiam.

The judgment is sustained by the weight of evidence. • The charge of the judge, we think, was faultless. Evidently, the appellants even so considered it, because, after its delivery, no exception to it was taken by them. Their criticism of it at this.time 'does not appeal to us. We think it fairly and truly stated the law applicable to the case. H it was not full or comprehensive enough to suit appellants, their attorney should *841have made proper requests to charge, which undoubtedly would have been properly submitted to the jury. Their complaint in that regard, in our judgment, is now too late to benefit them.
After carefully considering the whole record, we think the conclusion of the jury was a just and proper one.
Judgment affirmed, with costs and disbursements. •
Present: Fitzsimons, Ch. J., Delehanty and Schuchman, JJ.
Judgment affirmed, with costs.